LIVINGSTON, Circuit Justice.
The rights of suffrage and eligibility to office are of no weight in the decision of this point, it is to be determined on other grounds. The plaintiffs are partly in Vermont and partly in Connecticut. They are not, therefore, citizens of Vermont within the constitution and laws of the United States. With regard to the defendant it is admitted that he now resides in Connecticut, and has resided here during the time in which he has been in possession of the demanded premises, which clearly evinces a determination in him to remain here permanently.
PER CURIAM. Let the cause be erased from the docket.